DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 31, 2020 has been entered. 
Claim Status
	Claims 1, 3 – 9, 11 – 12, 15 and 16 remain pending
	Claims 2, 10, 13 and 14 are previously rejected claims
	Claims 5 – 6 and 16 are allowable claims
In view of the Applicant’s amendment and remarks, the Examiner founds it is not persuasive. Therefore, the rejections under 35 USC § 103 as presented in the Non-Final Office action filed 08/07/2020 are hereby reiterated. See the response to arguments section for a discussion of Applicant’s arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US PGPub. 2007/0238056 A1; Baumann) in view of Guiller et al. (US PGPub 2007/0241482 A1; Guiller).

Regarding Claim 1, Baumann discloses a three-dimensional (3D) printing method [0001, 0040 - 0047], comprising: 
applying a polymeric or polymeric composite build material (see [0055 – 0056]); selectively applying a fusing agent on at least a portion of the polymeric or polymeric composite build material [0043];
[0075] including a plasmonic resonance absorber [0068], which is an inorganic pigment ([0068], lines 2 – 3)  selected from the group consisting of for example, indium tin oxide ([0068], line 5), modified copper pyrophosphates (ACuYP2O7) [0070], and combinations thereof (see [0078], lines 1 – 8); 
and exposing the polymeric or polymeric composite build material to electromagnetic radiation, thereby fusing the portion of the polymeric or polymeric composite build material in contact with the fusing agent to form a layer (see [0008] and [0018]).
However, Bauman is silent to the fusing agent including a silane-coupling agent.
Guiller, directed to a process for producing three-dimensional objects from a particulate material by melting and adhering, for example, by fusion or sintering, portions of the particulate material; the heat needed for the bonding of the particulate material may be generated by a laser, or a non-oriented and/or non-monochromatic and/or non-coherent energy source of wavelength from 100 nm to 1 mm or by electromagnetic induction by way of an absorber, and transferred by way of the absorber to the sub regions of the particulate material [0002]. Guiller further discloses that in order to obtain better mechanical properties of the finished product, inorganic filler material may be treated with a coupling agent or a coupling agent may be added to the thermoplastic or thermoset component of the build material, providing examples of suitable coupling agents, such as, silica-based, including silanes such as 3-isocyanopropyltrietyloxisilane [0181], the inventive build material contains from about 1% to about 70% by weight, preferably from about 5% to about 50% by weight, and more preferably from about 10% to about 40% by Guiller discloses that surface treated particles, using coupling agents as described above, e.g., amino -silane coated soda-lime glass, may also increase adhesion of the outer coating to the core [0197].  
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to further modify Baumann’s 3D printing method having a fusing agent so as to include a silane-coupling agent, as taught by Guiller’s. One of ordinary skill in the art would have been motivated to do so, since Guiller teaches that surface treated particles, using coupling agents as described above, e.g., amino -silane coated soda-lime glass, may also increase adhesion of the outer coating to the core [0197].  

As to Claim 7, Baumann/Guiller discloses the method as defined in claim 1, further comprising incorporating a colorant (pigment) into the aqueous or non-aqueous vehicle (see [0065]).

Regarding Claim 9, Baumann discloses a three-dimensional (3D) printing system (see [0084]), comprising: 
a supply of polymeric or polymeric composite build material (“pulverulent substrate,” [0085]); 
2) (see Fig. 1 and [0085]); a supply of a fusing agent (4) (see Fig. 1 and [0086]), the fusing agent including: an aqueous or non-aqueous vehicle [0075] and 
a plasmonic resonance absorber (see [0068], and [0086]), which is an inorganic pigment ([0068], lines 2 – 3)  selected from the group consisting of for example, indium tin oxide ([0068], line 5), modified copper pyrophosphates (ACuYP2O7) [0070], and combinations thereof (see [0078], lines 1 – 8);  
an inkjet applicator (3) for selectively dispensing the fusing agent [0086]; a controller and a non-transitory computer readable medium having stored thereon computer executable instructions to cause the controller to utilize the build material distributor to dispense the build material; and utilize the inkjet applicator to selectively dispense the fusing agent to form a three-dimensional part (see [0038]).
However, Bauman is silent to the fusing agent including a silane-coupling agent.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to further modify Baumann’s 3D printing system having a supply of fusing agent so as to include a silane-coupling agent, as taught by Guiller’s. One of ordinary skill in the art would have been motivated to do so, since Guiller teaches that surface treated particles, using coupling agents as described above, e.g., amino-silane coated soda-lime glass, may also increase adhesion of the outer coating to the core [0197].  

Claims 3, 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US PGPub. 2007/0238056 A1; Baumann), in view of Lussier (US PGPub. 2012/0247365 A1).

Regarding Claim 3, Baumann discloses the method as defined in claim 1, comprising preparing the fusing agent by: adding a plasmonic resonance absorber (carbon black or copper hydroxide phosphate, [0067], lines 1-3), to form a dispersion (see [0071], line 19); and incorporating the dispersion into the aqueous or non-aqueous vehicle (see [0072] and [0075]). 
However, Baumann fails to disclose adding the plasmonic resonance absorber to a millbase to form a mixture, milling the mixture to reduce an average particle diameter of the plasmonic resonance absorber to less than 220 nm. The Examiner wishes to point out that Baumann gives an example of a plasmonic resonance absorber that could be used – carbon black, having a primary particle size from 10 to 100 nm (see [0071], lines 1 – 6), well below the claimed diameter of less than 220 nm. Baumann discloses that the plasmonic resonance absorber may be subject to post-treatments to obtain desirable surface functionalities, for example, that better dispersibility in both the wet and the dry mixing processes can be utilized using carbon black in bead form (see [0071]). 
Furthermore, Baumann discloses that for distribution within a printing head with one or more fine nozzles it is advantageous for the particles to have maximum fineness, and therefore excessively coarse particles or pellets can be milled or further milled (see [0072]), adding that a high-speed mixer, for example, can be used in order to round the 
Lussier, directed to the use of specially formulated inkjet inks in continuous inkjet printing systems and processes, which enable high-speed printing and drying [0002], discloses pigment dispersions useful in pigment-based printing fluid compositions employed in his invention desirably have a median particle diameter of less than 200 nm and more desirably less than 150 nm [0040].
It would have been obvious for a person of ordinary skill in the art, at the time of filing the claimed invention, to have modify Baumann’s  three-dimensional printing method to disclose adding the plasmonic resonance absorber to a millbase to form a mixture, milling the mixture (being subject to post-treatments) to obtain desirable surface functionalities as taught by Baumann, since Baumann teaches that better dispersibility in both the wet and the dry mixing processes can be utilized using carbon black in bead form (see [0071], line 17 – 18) and Lussier teaches the use of pigment-based printing fluid compositions are desirably to have a median particle diameter of less than 200 nm [0040].

Regarding Claim 4, Baumann/Lussier discloses the method as defined in claim 3, wherein the aqueous vehicle may include: water (see [0075], lines 10 – 18), a co-solvent (see [0065], lines 10 – 12), a surfactant (see [0075], lines 10 – 15), a dispersing additive [0076], and a biocide (see [0079], lines 21 – 25). However, Baumann fails to specifically disclose the aqueous vehicle may include an anti-kogation agent and a chelating agent.
Lussier discloses that additional additives, which may optionally be present in an inkjet ink composition include thickeners, conductivity enhancing agents, anti-kogation agents, drying agents, waterfastness agents, dye solubilizers, chelating agents, binders, light stabilizers, viscosifiers, buffering agents, anti-mold agents, anti-curl agents, anti-corrosion agent, stabilizers and defoamers. The exact choice of ink components will depend upon the specific application and performance requirements of the printhead from which they are to be jetted [0048].
It would have been obvious to a person of ordinary skill in the art, at the time of filing the claimed invention, to have modify Baumann/Lussier’s aqueous vehicle to include an anti-kogation agent and a chelating agent, since Lussier teaches  that it is known to optionally include additional additives, including anti-kogation agents and a chelating agents [0048].

Regarding Claim 8, Baumann/Lussier discloses the method as defined in claim 1, wherein prior to selectively applying the fusing agent, the method further comprises heating the polymeric or polymeric composite build material [0080]. However, Baumann/Lussier fails to specifically disclose the method further comprises heating the polymeric or polymeric composite build material to a temperature ranging from about 50°C to about 350°C.
However, Baumann discloses that it can be advantageous for the layers to be sintered to be brought to an elevated temperature, via introduction of heat, or to be kept at an elevated temperature below the melting or sintering point of the polymer used, reducing the amount of electromagnetic energy for the selective melting process, and Baumann presents various examples in which the operating temperature of the apparatus was about 40 °C (Example 1, [0094]), 160 °C (Example 2, [0095]), overlapping with the claimed temperature range of from 50 °C to 350 °C. Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to one having ordinary skill in the art, at the time of filing the claimed invention, to have modify Baumann/Lussier by having selected the portion of Baumann's temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). One of ordinary skill in the art would have been motivated to do so, since Baumann teaches  that it can be advantageous for the layers to be sintered to be brought to an elevated temperature, or to be kept at an elevated temperature below the melting or sintering point of the polymer used, reducing the amount of electromagnetic energy for the selective melting process, and reducing the likelihood of curl (roll-up of the corners and edges out of the plane of construction) ([0080], lines 6 – 16).

Claims 11 – 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Lussier, as evidenced by Bisson et al. (US PGPub. 2011/0193911 A1 – hereinafter “Bisson”), and further in view of Guiller et al. (US PGPub 2007/0241482 A1 – hereinafter “Guiller”).

Regarding Claim 11, Baumann/Lussier discloses a 3D printing system as defined in claim 9, wherein the aqueous vehicle includes: 
Baumann’s Example 2, p. 9, [0095]), overlapping with the claimed range of from about 10 wt.% to about 80 wt.% based on a total wt.% of the fusing agent; 
a surfactant (Pril® by Henkel) present in an amount of 1% (see Example 2, p. 9, [0095]), overlapping with the claimed range of  from about 0.1 wt.% to about 3 wt.% based on the total wt.% of the fusing agent; 
and 
a balance of water (35% distilled water, see Example 1, p. 9, [0094], lines 8 – 12). Furthermore, Baumann discloses that the liquid may comprise water, preferably distilled, or alcohols, such as isopropanol, glycerol, and diethylene glycol [0075].
a dispersing additive (carbon black) (see Baumann’s [0071], line 19) present in an amount of 30% (see Baumann’s Example 4, [0097]), overlapping with the claimed range of from about 10 wt.% to about 200 wt.% of the plasmonic resonance absorber;
an anti-kogation agent (e.g. acrylonitrile-butadiene-styrene copolymers, [0060], lines 33 – 34) present in an amount ranging from about 1% to about 70% (see [0058]), overlapping with the claimed range of from 0.1 wt.% to about 2 wt.% based on the total wt.% of the fusing agent. The Examiner notes that Bisson’s disclosure teaches the use of acrylic polymers, more specifically, the acrylic polymer is an olefin-acrylic copolymer, such as a styrene-acrylic copolymer (see Bisson’s [0021]), to achieve minimal kogation by formulating inkjet inks with such a specific type of acrylic polymer [0018].
However, Baumann/Lussier fails to specifically disclose wherein the aqueous vehicle includes: a chelating agent present in an amount ranging from 0 wt.% to about 1 wt.% based on the total wt.% of the fusing agent; a biocide present in an amount ranging 
Nonetheless, Baumann discloses that alongside, or instead of, inorganic powder-flow aids or fillers, inorganic or organic pigments may also be present in a pulverulent substrate used, these pigments may be not only color pigments which determine the perceived color of the three-dimensional object to be produced, but also pigments which affect the other physical properties of the three-dimensional articles to be produced, e.g. magnetic pigments or conductivity pigments, for example conductivity-modified titanium dioxide or tin oxide, which alter the magnetic properties and, respectively, the conductivity of the article [0059].
Lussier, discloses that a biocide may be added to an inkjet ink composition to suppress the growth of microorganisms such as molds, fungi, etc. in aqueous inks, providing some preferred biocides for an ink composition like for example,  PROXEL GXL (Arch Chemicals Inc.) at a final concentration of 0.0001-0.5 wt.% (see Lussier’s [0048], lines 1 – 5), overlapping with the claimed range of from 0.1 wt.% to about 1 wt.%. Furthermore, Lussier provides a list of additional additives, which may optionally be present in an inkjet ink composition, which includes: thickeners, conductivity enhancing agents, anti-kogation agents, drying agents, waterfastness agents, dye solubilizers, chelating agents, binders, light stabilizers, viscosifiers, buffering agents, anti-mold agents, anti-curl agents, anti-corrosion agent, stabilizers and defoamers. Lussier stablishes that the exact choice of ink components will depend upon the specific Lussier’s [0048], lines 6 – 15).
It would have been obvious for a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Baumann/Lussier’s aqueous vehicle composition so as to include a chelating agent and a biocide, by selecting the portion of Lussier’s composition range that corresponds to the claimed ranges. In re Malagari, 184 USPQ 549 (CCPA 1974). One of ordinary skill in the art would have been motivated to do so, since Lussier teaches that a biocide may be added to an inkjet ink composition to suppress the growth of microorganisms such as molds, fungi, etc. (see Lussier’s [0048], lines 1 – 5), further teaching a list of additional additives, which may optionally be present in an inkjet ink composition, which includes chelating agents (see Lussier’s [0048], lines 6 – 15).
Guiller, directed to a process for producing three-dimensional objects from a particulate material by melting and adhering, for example, by fusion or sintering, portions of the particulate material; the heat needed for the bonding of the particulate material may be generated by a laser, or a non-oriented and/or non-monochromatic and/or non-coherent energy source of wavelength from 100 nm to 1 mm or by electromagnetic induction by way of an absorber, and transferred by way of the absorber to the sub regions of the particulate material [0002]. Guiller further discloses that in order to obtain better mechanical properties of the finished product, inorganic filler material may be treated with a coupling agent or a coupling agent may be added to the thermoplastic or thermoset component of the build material, providing examples of suitable coupling agents, such as, silica-based, including silanes such as 3-isocyanopropyltrietyloxisilane [0181], the Guiller discloses that surface treated particles, using coupling agents as described above, e.g., amino -silane coated soda-lime glass, may also increase adhesion of the outer coating to the core [0197].  
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to further modify Baumann/Lussier’s aqueous vehicle composition so as to include a silane-coupling agent, by selecting the portion of Guiller’s composition range that corresponds to the claimed ranges. In re Malagari, 184 USPQ 549 (CCPA 1974). One of ordinary skill in the art would have been motivated to do so, since Guiller teaches that surface treated particles, using coupling agents as described above, e.g., amino -silane coated soda-lime glass, may also increase adhesion of the outer coating to the core [0197].  

Regarding Claim 12, Baumann/Lussier/Guiller discloses the 3D printing system as defined in claim 11, wherein the fusing agent includes from about 1 wt.% to about 10 wt.% of the plasmonic resonance absorber (see Baumann’s [0071], lines 17 – 22).

Regarding Claim 15, Baumann/Lussier/Guiller discloses the 3D printing system as defined in claim 9, wherein the fusing agent further includes a colorant (see Baumann’s [0065]).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, Baumann discloses the method as defined in claim 1, further comprising preparing a fusing agent by milling, spraying and condensation in an inert gas, spraying followed by rapid solidification, precipitation, and/or anionic polymerization, or via a combination of these. Baumann states that this may be followed by a fractionation (a mass transfer separation process like distillation) and/or provision of a powder-flow aid [0052]. 
However, Baumann, taken apart or in concurrence with the teachings of Lussier/Guiller, fails to disclose a method of preparing the fusing agent by: diluting a dispersion including the plasmonic resonance absorber. Therefore, the Examiner considers the subject of matter in claim 16 as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record of Baumann discloses a method further comprising preparing a fusing agent by milling, spraying and condensation in an inert gas, spraying followed by rapid solidification, precipitation, and/or anionic polymerization, or via a combination of these. Baumann states that this may be followed by a fractionation (a 
However, Baumann, taken apart or in concurrence with the teachings of Lussier/Guiller, fails to disclose a method of preparing the fusing agent by: diluting a cesium tungsten oxide dispersion with 2-pyrrolidone at 1:1 w/w to form a diluted dispersion; distilling the diluted dispersion at a temperature of about 60°C and a pressure of about 20 mm Hg to form a stock dispersion including the plasmonic resonance absorber; and incorporating the stock dispersion into the aqueous or non-aqueous vehicle. Therefore, the Examiner considers the subject matter in claim 5 as being allowable. Claim 6 is allowable as being dependent upon an allowable claim, from which directly incorporates the limitations being considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/31/2020 have been fully considered but they are not persuasive. 
The Examiner acknowledges and thanks the Applicant for pointing out (Remarks, p. 7, 3rd para.), that rejection of claim 9 was under the rejection title for claims 1 and 7, however, claim 9 was mistakenly not included in the rejection title of the previous Non-Final Office action filed 08/07/2020. The Examiner has added claimed 9 to the rejection 
Regarding Applicant’s arguments that, “The articulated reasoning set forth by the Office for adding the silane coupling agent from the build material of Guiller into the absorber fluid of Baumann is that the silane coupling agent can contribute to better mechanical properties of the finished product… For the following reasons, Applicant disagrees that this provides the requisite "rational underpinning" to support the legal conclusion of obviousness,” (Remarks p. 8), and “… it would not be rational for the skilled artisan to remove the silane coupling agent of Guiller from the build material and incorporate it into the absorber fluid of Baumann… However, this combination does not arrive at Applicant's claims 1 and 9, which include the silane coupling agent in the aqueous or non-aqueous vehicle with the plasmonic resonance absorber,” (Remarks p. 9). The Examiner respectfully disagrees with the Applicant’s conclusion. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Baumann and Guiller to obtain the claimed fusing agent comprising a silane coupling agent, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
wollastonite,” [0066]. Note wollastonite is considered a filler in the art. See at least Guiller et al. (US 2007/0241482) at [0175]. 
Guiller provides motivation and advantages for adding silane coupling agents to fillers [0181], as well as provides suggestions that the fillers could be included in the absorber [0206] – to be selectively applied at desired portions of the build material using, e.g., an inkjet printhead (analogous to the instant application) – and considering the teachings of Baumann regarding the improvement in absorber action by incorporating additives to the absorber, which Baumann discloses could be wollastonite [0066], it would be rational for the skilled artisan to provide the silane coupling agent of Guiller from the build material and incorporate it into the absorber fluid of Baumann. Hence, the prior art teaches and suggests adding silane coupling agents to absorbers. This combination arrives at Applicant's claims 1 and 9.
The Examiner respectfully points out that the teaching is enabled and in fact known in the art. See for instance Michael Tolinski (Additives for Polyolefins, 2009) showing:
“As with other silicate mineral products, the freshly milled surface of wollastonite particles attracts hydroxyl groups (from water), preventing the filler surface from fully coupling with the nonpolar polymer. However, surface treatment of the wollastonite particles with a silane-based coupling agent is said to improve dispersion and processing. It also improves impact resistance, surface gloss, dimensional stability, and scratch resistance properties. Silane coupling agents are also said to reduce dust in filler handling and increase filler flow and dispersion in processing.”

As well as “Wallostonite A Versatile Functional Filler,” PCI Mag. (2002) showing:
“Both powder and HAR grades of wollastonite are readily available with silane and organosilicone treatments to improve compatibility with organic matrices.”

Consequently, Applicant’s arguments are found not persuasive. Furthermore, the Examiner points out to the Applicant the following; MPEP 2112.01 (I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712